Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered, and are persuasive. However, after further search and consideration, a new grounds of rejection has been made in view of   Mora (Mora-Huiracocha, Ruben E., et al. "Implementation of a SD-WAN for the interconnection of two software defined data centers." 2019 IEEE Colombian Conference on Communications and Computing (COLCOM). IEEE. (Year: 2019)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9, 13, and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mora (Mora-Huiracocha, Ruben E., et al. "Implementation of a SD-WAN for the interconnection of two software defined data centers." 2019 IEEE Colombian Conference on Communications and Computing (COLCOM). IEEE. (Year: 2019)) in view of Farnham (US-11240146-B2) and Li (Li, Wubin, et al. "Service mesh: Challenges, state of the art, and future research opportunities." 2019 IEEE International Conference on Service-Oriented System Engineering (SOSE). IEEE. (Year: 2019)).	Regarding claim 1, Mora shows an integrated management method to manage data plane over a wide area network (WAN) fabric (pg. 1, left column, lines 25-27 and right column lines 38-40), the method comprising: 	a first instantiation of a service at a first site and a second instantiation of the service at a second site (Fig. 2 showing SDDC1 and SDDC2, each providing a VoIP service as discussed on pg. 2, right column, lines 52-53 and pg. 4 left column, lines 27-31); 	wherein the data plane has a policy that includes instructions for managing data plane communications over the WAN fabric and between the first instantiation of the service and the second instantiation of the service (pg. 3, left column lines 38-42 and pg. 4, left column, lines 6-9); and 	using the data plane policy, managing data plane communications over the WAN network fabric (pg. 4, left column, lines 7-8 and lines 34-48), and between the first instantiation of the service and the second instantiation of the service (pg. 4, left column lines 27-30) based at least in part on connectivity information maintained by a network fabric control plane manager of a configuration manager (pg. 1, left column lines 38-42 and right column lines 34-41).	Mora does not show determining a service mesh data plane policy for the microservice of a service mesh and managing microservices.	Farnham shows determining a service mesh data plane policy for the microservice of a service mesh and managing microservices (col. 3 lines 47-56).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the SD-WAN service management techniques of Mora in view with the microservice-based network monitoring and request processing of Farnham in order to improve network performance (e.g., latency; Farnham, col. 3 lines 14-19)
Mora in view of Farnham do not show management of a service mesh including receiving one or more indications of instantiation of microservices 
Li shows management of a service mesh (pg. 129, Section II (A)),  including receiving one or more indications of instantiation of microservices (pg. 129, Section II(B), discussing where “service instances are discovered by looking up a registry underneath which keeps records of new instances”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the SD-WAN service management techniques of Mora in view of Farnham with the microservice-based service mesh framework of Li, including Li’s service tracking, in order to simplify network management by ensuring each active service is tracked and thus addressable.	Regarding claim 2, Mora in view of Farnham and Li further show wherein the method further comprises sending the service mesh data plane policy (Farnham, col. 3 lines 47-56) to a first virtual router associated with the first instantiation of the microservice and the a second virtual router associated with the second instantiation of the microservice (Mora, pg. 3, left column lines 38-46 and Fig. 2) based at least in part on the connectivity information maintained by the network fabric control plane manager (Mora, pg. 1, right column lines 38-41 and pg. 3, left column lines 38-40).
Regarding claim 3, Mora in view of Farnham and Li further show sending the service mesh data plane policy to a service mesh data plane edge (Farnham, col. 9 lines 17-19, col. 9 lines 56-58, col. 14 lines 51-56)  proxy (Li, Fig. 1 and pg. 123, right column, discussing “configures the proxies”)  of a virtual router associated with the first instantiation of the microservice (Mora, pg. 3 lines 38-40 and Fig. 2).	Regarding claim 8, Mora in view of Farnham and Li show by a data plane of the microservice (Farnham, col. 1 lines 19-22), receiving the service mesh data plane policy (Farnham, col. 1 lines 38-44 and col. 3 lines 47-56) from a virtual router (Li, Fig. 1) associated with the microservice (Farnham, col. 3 lines 20-21 and lines 43-46, col. 15 lines 11-13); and 	configuring the microservice data plane based at least in part on the one service mesh data plane policy (Farnham, col. 1 lines 49-54, col 5 lines 13-16).
Regarding claim 9, Mora shows a method of configuring a service of a cloud-native application (pg. 3 lines 28-39), comprising:
a data plane of the service (pg. 1, right column lines 30 - 40) managing one or more indications of a first instantiation of a microservice at a first site and a second instantiation of the microservice at a second site (Fig. 2 showing SDDC1 and SDDC2, each providing a VoIP service as discussed on pg. 2, right column, lines 52-53 and pg. 4 left column, lines 27-31); 
	wherein the data plane has a policy includes instructions for managing data plane communications over a wide area network (WAN) fabric and between the first instantiation of the service and the second instantiation of the service (pg. 3, left column lines 38-42 and pg. 4, left column, lines 6-9); and 	configuring the data plane based at least in part on the data plane policy (pg. 1, right column lines 33-41) such that the service data plane managed communications between the first site and second site over the WAN fabric (pg. 4, left column lines 27-30) according to the service mesh data plane policy (pg. 3 lines 38-44).	Mora does not show determining a service mesh data plane policy for the microservice of a service mesh and managing microservices.	Farnham shows determining a service mesh data plane policy for the microservice of a service mesh and managing microservices (col. 3 lines 47-56).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the SD-WAN service management techniques of Mora in view with the microservice-based network monitoring and request processing of Farnham in order to improve network performance (e.g., latency; Farnham, col. 3 lines 14-19)
Mora in view of Farnham do not show management of a service mesh including receiving one or more indications of instantiation of microservices 
Li shows management of a service mesh (pg. 129, Section II (A)),  including receiving one or more indications of instantiation of microservices (pg. 129, Section II(B), discussing where “service instances are discovered by looking up a registry underneath which keeps records of new instances”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the SD-WAN service management techniques of Mora in view of Farnham with the microservice-based service mesh framework of Li, including Li’s service tracking, in order to simplify network management by ensuring each active service is tracked and thus addressable.
Regarding claim 13, Mora in view of Farnham and Li further show operating the data plane of the microservice based at least in part on the at least one service mesh data plane policy (Farnham, col. 3 lines 47-56).
Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 1.
Regarding claim 15, the limitations of said claim are addressed in the analysis of claim 2.
Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 3.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mora in view of Farnham and Li, as applied to claim 1 above, further in view of Mestery (US-10764244-B1).
	Regarding claim 4, Mora in view of Farnham and Li show communication between the configuration manager and a virtual router associated with the first instantiation of the microservice (Mora, pg. 3 left column lines 38-40 and Fig. 2, also Li, Fig. 1 and pg. 123 discussing the proxy configuration). 	Mora in view of Farnham and Li do not show sending the at least one service mesh data plane policy via utilization secure transport layer tunnel.	Mestery shows sending the at least one service mesh data plane policy (Mestery, col. 6 lines 5-17) via utilization secure transport layer tunnel (col. 16 lines 16-28, discussing an encrypted tunnel established using ICE; ICE utilizes one of TCP or UDP, e.g., which are transport layer protocols).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination of Mora in view of Farnham and Li with the secure tunnel of Mestery in order to ensure secure communications in the resultant networking environment, thus improving confidentiality and data integrity.
	Regarding claim 5, the above combination shows claim 4.
	The above combination does not show sending the at least one service mesh data plane policy to the virtual router includes sending the at least one service mesh data plane policy (Mestery, col. 6 lines 5-17) from the configuration manager to the virtual router (Farnham, col. 2 lines 43-46, col. 4 lines 6-11).	The above combination does not show utilization of a secure transport layer tunnel.	Mestery shows utilization secure transport layer tunnel (col. 16 lines 16-28, discussing an encrypted tunnel established using ICE; ICE utilizes one of TCP or UDP, e.g., which are transport layer protocols).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the secure tunnel of Mestery in order to ensure secure communications in the resultant networking environment, thus improving confidentiality and data integrity.
	

Claim 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mora in view of Farnham and Li, as applied to claims 1 and 14 above, further in view of Mestery and  Palladino (US-11171842-B2)
	Regarding claim 6, the above combination shows claim 1.	The above combination does not show use of an application programming interface.	Mestery shows use of an application programming interface (col. 4 lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the API use of Mestery in order to streamline and simplify network configuration and management via the access techniques enabled by an API.
	Mora in view of Farnham, Li and Mestery as combined above do not show by a service mesh manager of the configuration manager, receiving an indication of a mesh connector policies configuration via information exposed by the configuration manager; and 	wherein the service mesh manager determines the one service mesh data plane policy based at least in part on the indication.	Palladino shows  by a service mesh manager (Fig. 7, col. 9 lines 55-57) of the configuration manager, receiving an indication of a mesh connector policies configuration via information exposed by the configuration manager (where a “control plane core” (col. 10 lines 55-56) provides and configures both “service management” (col. 10 lines 60-67) and “service mesh” control (col. 9 lines 55-58); see also col. 10 lines 52-67)); and 	wherein the service mesh manager determines the at service mesh data plane policy based at least in part on the indication (col. 10 lines 52-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preceding combination to modify the network management teachings of Mora in view of Farnham, Li and Mestery with the configuration techniques of Palladino in order to simplify user interaction with the control and data plane configuration via Pallandino’s control plane core and UI system (Pallandino, col. 10 lines 52 – 62).
	Regarding claim 7, The above combination does not show use of an application programming interface.	Mestery shows use of an application programming interface (col. 4 lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with the API use of Mestery in order to streamline and simplify network configuration and management via the access techniques enabled by an API.
	Mora in view of Farnham, Li and Mestery as combined above do not show by the network fabric control plane manager, receiving an indication of network fabric connectivity policy configuration information exposed by the configuration manager; and 	wherein the network fabric control plane manager determines the connectivity information based at least in part on the indication of network fabric connectivity policy configuration.	Palladino shows by the network fabric control plane manager, receiving an indication of network fabric connectivity policy configuration information exposed by the configuration manager (col. 10 lines 52-67); and 	wherein the network fabric control plane manager determines the connectivity information based at least in part on the indication of network fabric connectivity policy configuration (col. 10 lines 1-2, lines 49-51 and line 66 discussing “route table specifications”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preceding combination to modify the network management teachings of Mora in view of Farnham and Li with with the configuration techniques of Palladino in order to simplify user interaction with the control and data plane configuration via Pallandino’s control plane core and UI system (Pallandino, col. 10 lines 52 – 62).
Regarding claim 19, the limitations of said claim are addressed in the analysis of claim 6.
	Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 7.

	Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mora in view of Farnham and Li, as applied to claim 1 above, further in view of Malik (Malki, Amine El, and Uwe Zdun. "Guiding architectural decision making on service mesh based microservice architectures." European Conference on Software Architecture. Springer, Cham. (Year: 2019)).	Regarding claim 10, Mora in view of Farnham and Li show wherein receiving the service mesh data plane policy (Farnham, col. 1 lines 38-44 and col. 3 lines 47-56) includes receiving the a service mesh data plane policy of the virtual router (Li, Fig. 2 and Farnham, col. 1 lines 38-44 and col. 3 lines 47-56).	Mora in view of Farnham and Li do not show reception from a front service mesh data plane.	Malik shows policy distributed via a front service mesh data plane (Sections 4.2 – 4.3, discussing a “front proxy”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking disclosure of Mora in view of Farnham and Li with the front proxy of Malik in order to increase the policy management and deployment options available, improving implementation flexibility (Malik, Section 4.3).	Regarding claim 11, Mora in view of Farnham and Li show claim 9, including obtaining the mesh data plane policy includes receiving the service mesh data plane policy over a connection between the virtual router associated with the microservice and a data plane proxy associated with the microservice (Li, Fig. 1 and Farnham, col. 3 lines 47-56).
	Mora in view of Farnham and Li of Li do not show use of a transport layer connection.	Malik shows use of a transport layer connection (pg. 14, under Security-Related Decision, discussing the use of TLS (i.e., Transport Layer Security)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking disclosure of Mora in view of Farnham and Li with the security transport layer communications of Malik in order to avoid exposing the resultant service mesh to “malicious traffic and manipulation” (Malik, pg. 4).	Regarding claim 12, Mora in view of Farnham and Li show wherein obtaining the service mesh data plane policy includes receiving a data plane proxy (Farnham, col. 3 lines 47-56 discussing “service proxies”) includes receiving by a process of a data plane proxy associated with the microservice receiving the service mesh data plane policy over a connection with a virtual router associated with the microservice (Li, Fig. 1 and Farnham, col. 3 lines 47-56).	Mora in view of Farnham and Li do not show use of a transport layer connection.	Malik shows use of a transport layer connection (pg. 14, under Security-Related Decision, discussing the use of TLS (i.e., Transport Layer Security)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh networking disclosure of Mora in view of Farnham and Li with the security transport layer communications of Malik in order to avoid exposing the resultant service mesh to “malicious traffic and manipulation” (Malik, pg. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:	Troia (Troia, Sebastian, et al. "SD-WAN: an open-source implementation for enterprise networking services." 2020 22nd International Conference on Transparent Optical Networks (ICTON). IEEE, 19-23 July. (Year: 2020))

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442